            Case 5:17-cv-00161-gwc Document 74 Filed 12/04/18 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF VERMONT

COMCAST OF
CONNECTICUT/GEORGIA/MASSACHUSETTS/
NEW HAMPSHIRE/NEW YORK/NORTH
CAROLINA/VIRGINIA/VERMONT, LLC, DBA
                                                             Civil Action No. 5:17-CV-161
COMCAST

         Plaintiff,

         vs.

THE VERMONT PUBLIC UTILITY
COMMISSION, and SARAH HOFFMAN and
JAMES VOLZ, in their official capacities as
members of THE VERMONT PUBLIC UTILITY
COMMISSION

         Defendant.

                    INTERVENOR VERMONT ACCESS NETWORK REPLY
                  TO PLAINTIFF’S OPPOSITION TO MOTIONS REGARDING
                   ADMISSIBILITY AND USE OF NON-RECORD EVIDENCE

         The Vermont Access Network (“VAN”), by and through its attorneys, Best, Best and

Krieger, LLP and local counsel, the Law Offices of Douglas R. Marden, PLLC, hereby replies to

Plaintiff Comcast’s opposition to Motions filed by VAN and the Vermont Public Utilities

Commission (VPUC) requesting this Court limit admissibility and use of non-record evidence.

         VAN supports the opposition filed by the VPUC, and files to emphasize a few points

with respect to Comcast’s discussion of the Interactive Programming Guide requirements.

         Comcast does not show that either VAN or the VPUC misstated the law: as both pointed

out, substantive renewal decisions are reviewed on the record, and where a procedural challenge

is raised, extra-record evidence generally is not allowed unless necessary to the disposition of the

case. Comcast’s discussion of the alleged procedural defects suggests that any procedural issues

solely involve questions of law, not fact, and certainly do not require insertion of non-record


51290.00001\31654794.1
            Case 5:17-cv-00161-gwc Document 74 Filed 12/04/18 Page 2 of 5



evidence into the case. This is evident when one reaches the substance of Comcast’s argument at

p.6, where it claims (in discussing the channel guide requirement) that the VPUC failed to give

notice of non-compliance prior to “denying” renewal, and suggests that Comcast had no notice

of non-compliance until after briefing was completed, and was “materially prejudiced” by the

failure to provide notice of non-compliance. It then suggests that it had no opportunity to

provide information about the cost of complying with the guide requirement. Comcast is

factually off-base and conflates different provisions of the Cable Act’s renewal standards.

         47 U.S.C. § 546(c)(1)(A) provides that the renewal hearing shall consider whether the

“operator has substantially complied with the material terms of the existing franchise.” As the

VPUC brief shows, the non-compliance with the IPG was clearly an issue before the

Commission and properly noticed for hearing. Comcast was on notice, had full opportunity to

present, and did present evidence relevant to that issue. Comcast’s real complaint is that the

Commission violated Section 546(g) by failing to provide notice and opportunity to cure prior to

the proceeding. That is a purely legal issue.1

         As part of a franchise renewal, a franchising authority must also consider whether the

operator’s proposal was reasonable “to meet the future cable-related needs and interest of the

community taking into account the cost of meeting such needs and interests.” 47 U.S.C. §

546(c)(1)(D). The channel guide requirement was identified as a future, cable-related need and


1
  That legal issue depends on Comcast’s assertion, set out in its Complaint, that the notice and
opportunity to cure must both be given prior to the renewal proceeding commencing. Nothing in
the Cable Act says that is required, and it would be strange for the federal law to require a
franchising authority to investigate past performance, and to then require past performance to be
considered at a hearing, if the only past performance issues that could be considered are those
that were noticed and for which an opportunity to cure was provided before the renewal
proceeding began. See, 47 U.S.C. 546(a)(1)(B), 47 U.S.C. 546(c)(1)(A). In this case, the
franchise renewal request was not denied, but conditioned, and the conditions give Comcast the
opportunity to cure. No more is required.
                                         Page 2 of 5
-
51290.00001\31654794.1
            Case 5:17-cv-00161-gwc Document 74 Filed 12/04/18 Page 3 of 5



interest before and at the hearing, and as the initial motions of the VPUC and VAN showed, the

duty then fell on the company to show that satisfying the requirement was not “reasonable” in

“taking into account the cost thereof.” The information that the company was required to present

is identical to the information it seeks to present now – information as to the cost of complying

with the guide requirement. Comcast cannot rely on its “notice” argument as grounds for now

submitting different information from what it actually presented, or seriously claim that it lacked

the opportunity, or any reason to provide that information.2

         Furthermore, as the VPUC brief demonstrates, Comcast actually did present information

on the IPG including arguments why it opposed VAN’s position ultimately adopted by the

VPUC as well as cost information related to making the IPG available to PEG channels. See,

e.g., Glanville Mar. 22, 2016 rebuttal pf. at 41; Tr. at 54, Lines 7-19.

                                              CONCLUSION

         There is no ground at law, and certainly no justification for allowing Comcast to submit

the additional information it seeks to submit. The Motions before the Court should be granted.




2
  Comcast addressed the cost of providing access to the programming guide in pre-filed
testimony, and at the hearing. See, e.g., Rebuttal Prefiled Testimony of Dan Glanville (Comcast)
at 38 - 41 (claiming that the cost of providing access to the program guide would exceed $3
million, based on estimates of Comcast engineers); Rebuttal Prefiled Testimony of Dan Glanville
(Comcast) at 5, Lines 6-14 (same); 7/18/16 Technical Hearing Transcript at 54, Lines 7-19.
                                         Page 3 of 5
-
51290.00001\31654794.1
            Case 5:17-cv-00161-gwc Document 74 Filed 12/04/18 Page 4 of 5




Dated: December 4, 2018                          BEST BEST & KRIEGER LLP



                                             By: /s/ Joseph Van Eaton
                                                Joseph Van Eaton
                                                2000 Pennsylvania Avenue, NW
                                                Suite 5300
                                                Washington, D.C. 20006
                                                Telephone: (202) 785-0600
                                                Joseph.VanEaton@bbklaw.com

Dated: December 4, 2018                          LAW OFFICES OF DOUGLAS R.
                                                 MARDEN, PLLC



                                             By: /s/ Douglas R. Marden
                                                 Douglas R. Marden, Esq.
                                                 145 Pine Haven Shores Road
                                                 Suite 2212
                                                 Shelburne, VT 05482
                                                 Telephone: (802) 495-5120
                                                 doug@mardenlaw.com


                                             Attorneys for the Vermont Access Network




                                   Page 4 of 5
-
51290.00001\31654794.1
            Case 5:17-cv-00161-gwc Document 74 Filed 12/04/18 Page 5 of 5




                              CERTIFICATE OF SERVICE

I hereby certify that on December 4, 2018, I filed the foregoing INTERVENOR VERMONT
ACCESS NETWORK REPLY TO PLAINTIFF’S OPPOSITION TO MOTIONS REGARDING
ADMISSIBILITY AND USE OF NON-RECORD EVIDENCE with the Clerk of the United
States District Court for the District of Vermont through the CM/ECF system. Participants in
case 5:17-CV-161 who are registered CM/ECF users will be served by the CM/ECF system.


                                                 /s/ Joseph Van Eaton
                                              Joseph Van Eaton
                                              Best Best & Krieger LLP

December 4, 2018




                                     Page 5 of 5
-
51290.00001\31654794.1
